Name: Commission Implementing Regulation (EU) 2015/608 of 14 April 2015 amending Regulation (EC) No 798/2008 as regards the entries for Ukraine and Israel in the list of third countries, the approval of the control programme of Ukraine for Salmonella in laying hens, the veterinary certification requirements concerning Newcastle disease and processing requirements for egg products Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: foodstuff;  trade;  agricultural policy;  Asia and Oceania;  agricultural activity;  Europe;  tariff policy
 Date Published: nan

 18.4.2015 EN Official Journal of the European Union L 101/1 COMMISSION IMPLEMENTING REGULATION (EU) 2015/608 of 14 April 2015 amending Regulation (EC) No 798/2008 as regards the entries for Ukraine and Israel in the list of third countries, the approval of the control programme of Ukraine for Salmonella in laying hens, the veterinary certification requirements concerning Newcastle disease and processing requirements for egg products (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 2160/2003 of the European Parliament and of the Council of 17 November 2003 on the control of salmonella and other specified food-borne zoonotic agents (1), and in particular Article 10(2) thereof, Having regard to Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (2), and in particular Article 11(1) thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (3), and in particular the introductory phrase of Article 8, the first subparagraph of point 1 of Article 8, point 4 of Article 8 and Article 9(2)(b) and (4) thereof, Having regard to Council Directive 2009/158/EC of 30 November 2009 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (4), and in particular Articles 23(1), 25, 26(2) and 28(1) thereof, Whereas: (1) Commission Regulation (EC) No 798/2008 (5) provides that the commodities falling within its scope may only be imported into and transit through the Union from the third countries, territories, zones or compartments listed in columns 1 and 3 of the table in Part 1 of Annex I thereto. (2) Regulation (EC) No 2160/2003 lays down rules for the control of Salmonella in different poultry populations in the Union. It provides that admission to, or retention on, the lists of third countries provided for in Union legislation, for the relevant species or category, from which Member States are authorised to import table eggs from poultry covered by that Regulation is subject to the submission to the Commission by the third country concerned of a control programme for Salmonella with equivalent guarantees to those contained in the national control programmes for Salmonella in the Member States. Relevant guarantees and information in that regard are also included in the relevant model veterinary certificates for those commodities set out in Part 2 of Annex I to Regulation (EC) No 798/2008. (3) Ukraine has submitted to the Commission their control programmes for Salmonella in laying flocks of Gallus gallus. These programmes were found to provide guarantees equivalent to the guarantees set out in Regulation (EC) No 2160/2003 and should therefore be approved. (4) Ukraine is listed in Commission Decision 2011/163/EU (6) and has a residue monitoring plan approved for eggs. (5) As a consequence of the equivalence of the control programmes for Salmonella, the entry for Ukraine on the list set out in Part 1 of Annex I to Regulation (EC) No 798/2008 should be amended so that import of class A eggs into the Union is allowed. (6) Regulation (EC) No 798/2008 also lays down the veterinary certification requirements for those commodities. Those requirements take into account whether or not specific conditions are required due to the disease status of those third countries, territories, zones or compartments, including sampling and testing for different poultry diseases, as appropriate. Those specific conditions, as well as the model veterinary certificates required to accompany those commodities for imports into and transit through the Union, are set out in Part 2 of Annex I to that Regulation. (7) Newcastle disease (ND) is a highly contagious viral disease of poultry which can lead to serious disease, in particular in unprotected, unvaccinated poultry flocks. ND occurs in several third countries on a rare or sporadic basis and since several years it appears in Israel in epidemic waves. (8) In June 2014 the Commission's Food and Veterinary Office (FVO) carried out an audit in Israel to evaluate the animal health controls for poultry and poultry products intended for import to the Union. (9) The audit confirmed that the Israeli veterinary services have generally effective systems in place to deal with outbreaks of ND in commercial poultry holdings. (10) However, severe shortcomings were identified in the control of ND in non-commercial poultry holdings such as the absence of zoning around infected holdings. The lack of movement restrictions for poultry and poultry products in the area around a ND outbreak may lead to virus spread and introduction into commercial poultry flocks including those from which live poultry or poultry products are dispatched to the Union. (11) Furthermore, it was found that pre-export examinations in parent poultry flocks from which hatching eggs and day-old chicks are derived were not performed by an official veterinarian and that there was a lack of information available to the certifying veterinary officer at the time of dispatch of poultry commodities to the Union. (12) The audit also revealed that effective epidemiological investigations were missing in relation to detected ND outbreaks as well as an epidemiological analysis of data from outbreaks and vaccination studies. This impedes disease control and the understanding of the epidemiological situation for ND virus persistence. Consequently, this does at present not allow Israel to develop and implement a comprehensive and effective strategy for ND control. (13) These shortcomings undermine the reliability of the sanitary guarantees for poultry commodities provided in the veterinary certificates and demonstrate that the Israeli ND control measures do currently not fully meet the relevant requirements laid down by Council Directive 92/66/EEC (7). (14) In response to the FVO's conclusions and recommendations, the Israeli authorities addressed the deficiencies, in particular the preconditions for veterinary certification and zoning around outbreaks in non-commercial flocks. (15) Despite efforts and some improvements on biosecurity and other preventive measures for ND during the last two years, outbreaks of this disease continue to regularly occur in Israel, both in the commercial and non-commercial poultry sectors and this disease will most likely not be fully controlled and eradicated in the near future. (16) Due to the persistence of ND virus on the Israeli territory and continued outbreaks in commercial poultry flocks, it is necessary to amend the existing import conditions and certification requirements to lay down additional measures that provide better guarantees for the safety of imports of poultry and poultry products from Israel to the Union. (17) The sanitary and animal health requirements for holdings keeping breeding and productive poultry and breeding and productive ratites are more stringent than for those keeping slaughter poultry and poultry for restocking game supplies, which may therefore be at a heightened risk for exposure to ND virus. Moreover, it is difficult to assess the disease status of birds living in the wild from which meat is sourced for imports of wild bird game meat into the Union. (18) Imports of slaughter poultry and poultry for restocking game supplies should be prohibited as these are kept on holdings which are not considered to provide sufficient animal health guarantees given ND virus persistence on the Israeli territory. (19) Imports of wild bird game meat should be prohibited because the meat is obtained from birds living in the wild, of which the animal health status cannot be sufficiently assessed due to unknown exposure to ND virus. (20) The entry relating to Israel in Part 1 of Annex I to Regulation (EC) No 798/2008 should therefore be amended and include the code P3 in column 6 referring to restrictions in place due to ND and a closing date in column 6A for the commodities for which imports should be prohibited (SRP and WGM). (21) In Israel poultry is routinely vaccinated against ND and does rarely show clinical disease when becoming infected with the ND virus, which may therefore remain undetected. In order to mitigate these possible risks additional sampling and laboratory testing for ND virus presence prior to export to the Union should be required for flocks from which live poultry and live ratites are intended for imports into the Union, parent poultry and ratite breeding flocks of which hatching eggs and day-old chicks are intended for imports into the Union, flocks of slaughter poultry and slaughter ratites producing meat intended for imports into the Union and laying hen flocks from which eggs are intended for imports into the Union. (22) In this context, Article 6 of Regulation (EC) No 798/2008 stipulates that the procedures for sampling and testing of poultry for certain poultry diseases including ND are to be carried out in accordance with Annex III. Section I of that Annex should describe sampling and testing requirements with respect to additional guarantees for ND. (23) As a consequence, in Part 2 of Annex I of Regulation (EC) No 798/2008 an entry X should be added to the section on Additional Guarantees (AG) referring to the specific sampling and testing requirements laid down in Annex III. The code X should be included in column 5 in the entry relating to Israel in Part 1 of Annex I. (24) Moreover, the veterinary certificates BPP, BPR, DOC, DOR, HEP, HER, POU, RAT and E should be amended in order to refer to the above Additional guarantees (AG) specified under X which need to be fulfilled for imports into the Union in relation to ND. (25) Furthermore, it is appropriate to include in the model veterinary certificate for egg products (EP) requirements for the additional treatment of egg products in line with the standards of the World Organisation for Animal Health (OIE) in order to inactivate any possible ND virus presence in case of ND occurrence on a third country's territory. (26) The model veterinary certificates for breeding poultry or productive poultry other than ratites (BPP), day-old chicks other than of ratites (DOC), hatching eggs of poultry other than ratites (HEP) and the model for slaughter poultry and poultry for restocking game supplies other than ratites (SRP) refer to Article 13(1) of Regulation (EC) No 798/2008 in relation to the use of vaccines against Newcastle disease in the third country of origin and require additional health requirements to be met. In order to avoid any possible misinterpretation in case the additional health requirements do not apply to the third country, territories or zone of origin of the respective commodity, the possibility for deletion of the whole section should be provided for in those model certificates. (27) Regulation (EC) No 798/2008 should therefore be amended accordingly. (28) A reasonable transitional period should be allowed to elapse before the amended model veterinary certificates become mandatory in order to allow Member States and the industry to adapt to the new requirements set out in the amended model veterinary certificates. (29) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Approval of the control programme The control programme submitted by Ukraine in accordance with Article 10(1) of Regulation (EC) No 2160/2003 is hereby approved as regards Salmonella in flocks of laying hens. Article 2 Amendment to Regulation (EC) No 798/2008 Part 1 of Annex I to Regulation (EC) No 798/2008 is amended in accordance with the Annex to this Regulation. Article 3 Transitional provisions For a transitional period until 18 May 2015, the introduction into the Union of consignments of commodities covered by Regulation (EC) No 798/2008, accompanied by a veterinary certificate completed in accordance with the relevant model veterinary certificates BPP, BPR, DOC, DOR, HEP, HER, POU, RAT, E or EP as set out in Part 2 of Annex I to that Regulation, in their versions prior to the amendments made by this Regulation, shall continue to be authorised, provided that the veterinary certificate was completed, signed and dated no later than 3 May 2015. Article 4 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 April 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 325, 12.12.2003, p. 1. (2) OJ L 139, 30.4.2004, p. 206. (3) OJ L 18, 23.1.2003, p. 11. (4) OJ L 343, 22.12.2009, p. 74. (5) Commission Regulation (EC) No 798/2008 of 8 August 2008 laying down a list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Community and the veterinary certification requirements (OJ L 226, 23.8.2008, p. 1). (6) Commission Decision 2011/163/EU of 16 March 2011 on the approval of plans submitted by third countries in accordance with Article 29 of Council Directive 96/23/EC (OJ L 70, 17.3.2011, p. 40). (7) Council Directive 92/66/EEC of 14 July 1992 introducing Community measures for the control of Newcastle disease (OJ L 260, 5.9.1992, p. 1). ANNEX Annexes I and III of Regulation (EC) No 798/2008 are amended as follows: (1) Annex I is amended as follows: (a) In Part 1, the entry relating to Israel is replaced by the following: ISO code and name of third country or territory Code of third country, territory, zone or compartment Description of third country, territory, zone or compartment Veterinary certificate Specific conditions Specific conditions Avian influenza surveillance status Avian influenza vaccination status Salmonella control status Model(s) Additional guarantees Closing date Opening date 1 2 3 4 5 6 6A 6B 7 8 9 IL  Israel (6) IL-0 Whole country SPF BPP, BPR, DOC, DOR, HEP, HER X N A S5, ST1 SRP P3 18.4.2015 POU, RAT X N WGM VIII P3 18.4.2015 E X S4 EP (b) In Part 1, the entry relating to Ukraine is replaced by the following: ISO code and name of third country or territory Code of third country, territory, zone or compartment Description of third country, territory, zone or compartment Veterinary certificate Specific conditions Specific conditions Avian influenza surveillance status Avian influenza vaccination status Salmonella control status Model(s) Additional guarantees Closing date Opening date 1 2 3 4 5 6 6A 6B 7 8 9 UA  Ukraine UA-0 Whole country E, EP, POU, RAT, WGM (c) Part 2 is amended as follows: (i) in the section on Model veterinary certificates, under the heading Additional guarantees (AG), the following text is added: X  : additional guarantees covering commodities certified in accordance with point 8 of Section I of Annex III and the model certificates BPP, BPR, DOC, DOR, HEP, HER, POU, RAT and E ; (ii) the model veterinary certificates BPP, BPR, DOC, DOR, HEP and HER are replaced by the following: Model veterinary certificate for breeding or productive poultry other than ratites (BPP) Model veterinary certificate for breeding or productive ratites (BPR) Model veterinary certificate for day-old chicks other than of ratites (DOC) Model veterinary certificate for day-old chicks of ratites (DOR) Model veterinary certificate for hatching eggs of poultry other than ratites (HEP) Model veterinary certificate for hatching eggs of ratites (HER) (iii) the model veterinary certificate SRP is replaced by the following: Model veterinary certificate for slaughter poultry and poultry for restocking game supplies other than ratites (SRP) (iv) the model veterinary certificates POU and RAT are replaced by the following: Model veterinary certificate for meat of poultry (POU) Model veterinary certificate for meat of farmed ratites for human consumption (RAT) (v) The model veterinary certificates E and EP are replaced by the following: Model veterinary certificate for eggs (E) Model veterinary certificate for egg products (EP) (2) In Annex III, Section I, the following point 8 is added: 8. Additional guarantees (X) in relation to certain third countries not free from Newcastle disease 8.1. In establishments referred to in point 8.2, the official veterinarian must: (a) check the production and health records of the establishment; (b) carry out a clinical inspection in each production unit, including an evaluation of its clinical history and clinical examinations of poultry  in particular of those that appear sick  in each production unit from which dispatch referred to in point 8.2 is intended; (c) sample at least 60 tracheal or oropharyngeal and 60 cloacal swabs for laboratory investigations to be performed for checking the presence of Newcastle disease virus from poultry and ratites from each production unit from which dispatch referred to in point 8.2 is intended; if the number of birds present in that epidemiological unit is smaller than 60, swabs must be taken from all birds. In case of products referred to in point 8.2(c) this sampling may also take place at the slaughterhouse. 8.2. Point 8.1 applies in establishments from which it is intended to dispatch to the Union: (a) breeding or productive poultry and breeding or productive ratites (BPP, BPR); (b) day-old chicks of poultry, day-old chicks of ratites, hatching eggs of poultry or ratites and eggs for consumption (DOC, DOR, HEP, HER, E); (c) meat obtained from poultry and ratites kept on such holdings (POU, RAT). 8.3. The procedures provided for in point 8.1 must be carried out: (a) for the commodities referred to in points (a) and (c) of point 8.2, within not more than 72 hours prior to dispatch to the Union or prior to the slaughter of the poultry and ratites; (b) for the commodities referred to in point (b) of point 8.2, at intervals of 15 days or in case of infrequent dispatch to the Union, not more than seven days before collection of the hatching eggs. 8.4. The procedures referred to in point 8.1 must have a favorable outcome and the laboratory investigations referred to above must be performed in an official laboratory, give negative results and be available before dispatch to the Union of any of the commodities listed in points 8.2.